DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,225,730 and 10,750,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement submitted on 01/20/2022 has been considered by the Examiner and made of record in the application file.
	
Reasons for Allowance
	Claims 1 is cancelled.
	Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wright (US 2007/0011558 A1), either alone or in combination with Lee (US
2014/0282664 A1) or Nielsen (US 2008/0148307 A1) fails to discloses identify a first
configuration and a second configuration, the first and second configurations to identify
respective gain values to be applied to at least one of the first signal and the second signal; obtain
a first quality metric associated with a first media identification when the gain values of the first
configuration are applied; obtain a second quality metric associated with a second media
identification when the gain values of the second configuration are applied; and select one of the
first configuration or the second configuration based on a comparison of the first quality metric
and the second quality metric; and a media identifier to identify media based on the first signal
and the second signal with the selected one of the configurations applied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665